United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0254
Issued: July 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2019 appellant filed a timely appeal from an October 17, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $3,724.43, for which he was not at fault, for the
period February 3 through March 2, 2019 due to an improper schedule award payment; and
(2) whether it properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 30, 2017 appellant, then a 49-year-old tractor trailer operator, filed a
traumatic injury claim (Form CA-1) alleging that he suffered a broken left fibula when he slipped
on ice on December 29, 2017 while in the performance of duty. On February 1, 2018 OWCP
accepted his claim for a nondisplaced fracture of the lateral malleolus of the left fibula, closed
fracture and placed appellant on the supplemental rolls. Appellant was released to work in a fullduty position on March 13, 2018.2
On June 5, 2018 appellant filed a claim for a schedule award (Form CA-7).
By decision dated October 31, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left lower extremity. The award covered a period of 28.8
weeks from July 30, 2018 to February 16, 2019. Appellant’s weekly pay of $1,239.54 was
multiplied by his augmented compensation rate of 75 percent for employees with an eligible
dependent, yielding a weekly compensation rate of $929.66, totaling $3,718.62 in continuing
payments every four weeks.
By notice dated April 5, 2019, OWCP informed appellant of its preliminary determination
that an overpayment of compensation in the amount of $3,724.43 had been created for the period
February 3 through March 2, 2019. It explained that on March 1, 2019 the final schedule award
payment, in the amount of $1,845.66 for the period February 3 to 16, 2019, was issued.
Subsequently, a second schedule award payment was inadvertently issued on March 2, 2019 for
the period February 3 through March 2, 2019, resulting in an overpayment for this entire period,
as a result of a glitch in the system. OWCP also made a preliminary determination that appellant
was also at fault in the creation of the overpayment, as he had accepted a payment that he knew,
or should have known, to be incorrect. It advised him that he could submit evidence challenging
the fact and amount of the overpayment, and finding of fault. OWCP informed appellant that he
could submit additional evidence in writing or at a prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days of the date of the written notice of the
overpayment. It requested that he complete and return an enclosed overpayment recovery
questionnaire (Form OWCP-20) within 30 days if he was unable to pay the full amount at the time.
In an overpayment action request form signed April 26, 2019, appellant requested a
telephonic prerecoupment hearing with a representative of OWCP’s Branch of Hearings and
Review. He requested a waiver of recovery explaining that he was still experiencing pain and that
his injuries affected his ability to perform his everyday activities. Appellant attached an
incomplete Form OWCP-20 dated April 5, 2019, in which he provided no information on his
monthly income and reported monthly expenses of $1,734.30 and assets of $1,050.00. He also

2

In a March 13, 2018 medical note, Dr. Joseph Hoegler, a Board-certified orthopedic surgeon, indicated that
appellant visited his office on March 9, 2018 and determined that he could return to work full time, with no restrictions,
on March 13, 2018.

2

submitted a financial statement from his credit union dated March 1 to 31, 2019 providing details
about transactions he made during that period.3
During the prerecoupment hearing held on August 9, 2019, appellant was represented by
counsel who contended that he received his payments by direct deposit and therefore, could not
have known that there was a duplicate payment at the time it had been made. She further argued
that he was not at fault for the system glitch that resulted in multiple payments and that he was
entitled to the payments as compensation for lost wages and as a part of his schedule award.
By decision dated October 17, 2019, OWCP finalized the preliminary overpayment
determination, with modification, finding that appellant received an overpayment of compensation
in the amount of $3,724.43 because he received an improper schedule award payment for the
period February 3 through March 2, 2019, and that he was not at fault in the creation of the
overpayment. It denied waiver of recovery of the overpayment as section 10.304(c)(3) of FECA
prohibits parallel remedies for the same injury4 and also explained that there was no evidence to
support that recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.5
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”7
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.8
3

Appellant subsequently submitted money order payments to OWCP dated May 21 and July 5, 2019 totaling
$724.43.
4

See Joseph R. Waples, 44 ECAB 939, 939 (1993).

5
OWCP noted that appellant failed to provide any information regarding his monthly income and only reported his
monthly expenses and assets. It also found that he demonstrated a willingness and ability to undertake a payment plan
as he already submitted payments to OWCP. Therefore, OWCP set repayment at $100.00 per month.
6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8116(a).

3

The schedule award provisions of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
provides that compensation is awarded for specified periods of time for the permanent loss or loss
of use of certain members.11
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,724.43 for the period February 3 through March 2, 2019 due
to an improper schedule award payment.
OWCP granted appellant a schedule award for 10 percent permanent impairment of the left
lower extremity on October 31, 2018 for the period July 30, 2018 to February 16, 2019, for a total
of 28.8 weeks. The evidence of record establishes that on March 1, 2019 he received a schedule
award payment for the final period of the schedule award for the period February 3 to 16, 2019 in
the amount of $1,845.66. Subsequently, on March 2, 2019 appellant received a second improper
schedule award payment in the amount of $3,724.43 for the period February 3 through March 2,
2019 due to a system glitch. Consequently, the $3,724.43 payment constituted an overpayment as
he had already received compensation accounting for the schedule award payment for the period
February 3 to 16, 2019. Further the payment also improperly included a period after February 16,
2019, the date the schedule award expired.13
Appellant has not contested the amount of the overpayment.14 The Board accordingly
affirms OWCP’s findings as to the fact and amount of the overpayment.15

9

Supra note 1.

10

20 C.F.R. § 10.404.

11
Id. Effective May 1, 2009, OWCP began determining schedule awards in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009); Federal (FECA) Procedure Manual,
Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6 (March 2017); see also
Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010); A.B., Docket No. 18-0922 (issued
January 3, 2019); E.V., Docket No. 17-2026 (issued July 11, 2018).
12
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1f (1)(i) (September 2018).
13

A.B., Docket No. 18-0922 (issued January 3, 2019); R.S., Docket No. 17-1985 (issued March 23, 2018).

14

Id.

15

Supra note 6.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.16
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.17
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.18 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.19
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.20 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery of the overpayment, and
no further request for waiver shall be considered until the requested information is furnished.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment

16

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.F., Docket No. 19-0054 (issued
June 12, 2019).
17

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

18

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
19

Id. at § 10.437(a)(b).

20

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

21

Id. at § 10.438(b).

5

would defeat the purpose of FECA or be against equity and good conscience.22 Appellant,
however, had the responsibility to provide the appropriate financial information and
documentation to OWCP.23
In its preliminary overpayment determination dated April 5, 2019, OWCP clearly
explained the importance of providing the completed Form OWCP-20 and financial information,
including copies of income tax returns, bank account statements, bills, pay slips, and any other
records to support income and expenses. It advised appellant that it would deny waiver if he failed
to furnish the requested financial information within 30 days. Appellant submitted an April 5,
2019 Form OWCP-20 in which he reported his expenses and assets, but provided no information
concerning his monthly income. The only financial documentation he submitted in support of his
reported expenses and assets was a credit union statement detailing transactions he made during
the period March 1 to 31, 2019. As appellant did not complete his Form OWCP-20 or submit
sufficient supporting financial documentation, OWCP did not have the necessary financial
information to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience.24 It was, therefore, required to deny waiver
of recovery of the overpayment.25
Consequently, the Board finds that OWCP properly denied waiver of recovery of the
overpayment.26
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,724.43, for which he was not at fault, for the period
February 3 through March 2, 2019 due to an improper schedule award payment. The Board further
finds that OWCP properly denied waiver of recovery of the overpayment.

22

Supra note 9.

23

20 C.F.R. § 10.438.

24

E.M., Docket No. 19-0857 (issued December 31, 2019).

25

Supra note 12; see L.D., Docket No. 19-0606 (issued November 21, 2019).

26

See T.E., Docket No. 19-0348 (issued December 11, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

